[pfti_ex10z13002.gif] [pfti_ex10z13002.gif]

May 19, 2011




Mr. Joseph Vittoria

Puradyn Filter Technologies

2017 High Ridge Road

Boynton Beach, FL 33426




Dear Joe:




Monarch Communications (Monarch) is very pleased to provide financial public
relations services on behalf of Puradyn Filter Technologies (Puradyn) under the
terms and conditions which are set forth in this Agreement.  




I.  Services: Monarch, during the term of this Agreement, shall provide Puradyn
with financial public relations services and activities and will act as media
relations counsel.




II. Fees: Monarch will bill for our services as follows.




A fixed fee of $6,000 per month, payable as $2,000 cash and $4,000 in Puradyn
common stock. The first installment is due upon receipt of this document. The
official start of our contract will be May 19, 2011, and we will provide an
invoice at the start of each month. The fixed fee shall cover the services
described above. Monarch will provide a written summary of public relations
activities on or around the 19th of each month.




If, for any reason, either party should elect to discontinue our business
relationship, the party that wishes to terminate the agreement shall give the
second party thirty (30) days notice.




III. Expenses:  Monarch will obtain your authorization before making any
commitments for any expenditure in excess of $200 on your behalf.  Monarch will
maintain records of expenses incurred and will bill you monthly for all
incidental and other expenses incurred on your behalf, including, but not
limited to, items such as travel, messengers, press mailings, copies of video
and written transcripts, printing, etc. You agree to reimburse these expenses
within ten days of Monarch’s submission for payment.




IV. Term: The term of this agreement be deemed to commence as of May 19, 2011,
and shall continue for a period of twelve (12) months.








1




--------------------------------------------------------------------------------

V. Indemnification: Puradyn agrees to hold Monarch and all of its officers,
employees and agents harmless from and against all liabilities, losses, damages
or expenses, including reasonable attorneys’ fees and costs, which Monarch or
such other party may incur as the result of any claim, suit or proceeding
brought or threatened arising out of any agreement or assertions we may make on
your behalf, including assertions about your organization and your members, in
any materials we may prepare for you if the assertions are based on information,
representations, reports, data or releases supplied to us by or through you, or
which you have previously approved.  




VI. Confidential Information: Monarch and Puradyn agree to keep confidential and
not to disclose or use for their own benefit or for the benefit of any third
party, any information, documents or materials which are identified by a party,
at the time that they are made available, to be proprietary or confidential. The
obligations of this agreement shall survive termination and shall continue for a
period of 24 months after the effective date of termination of this contract.




VII. Publicity Disclosure: Monarch may publicize our agreement to work with you
in the form of press releases and announcements and may include your name in our
client roster for the purpose of further business developments efforts. If
requested by you, you will be given reasonable opportunity to review and approve
all information pertaining to your company prior to public disclosure.  




VIII. Dispute Resolution:  In the event that a dispute arises between us, we
both agree to

make a good faith effort to resolve our differences by negotiation. In the event
that the

dispute is not resolved by our mutual efforts and within 30 days, we agree to
arbitrate any

dispute arising under this agreement before an arbitrator under the auspices of
the American Arbitration Association in the County of Palm Beach, State of
Florida.  In such arbitration, the prevailing party shall have its costs
associated with the arbitration, including its reasonable attorneys’ fees, paid
by the other party.




IX. Limitation of Liability: Except as specifically set forth in this letter
Agreement, Monarch makes no express or implied warranties of any kind, whether
alleged to arise by law, by reason of custom or usage in the trade or by course
of dealing. In no event will Monarch be liable for any loss of profits, business
interruption or any form of special, incidental, consequential or punitive
damages of any kind arising out of or relating to performance under this
agreement, unless caused by gross negligence or intentional acts.




X. Miscellaneous: Monarch is an independent contractor. Nothing contained in
this Agreement shall create any partnership or joint venture between the
parties. Monarch will be acting as your agent when purchasing materials or
services on your behalf.    




This Agreement may only be assigned with the prior written approval of the other
party.  This Agreement embodies the entire Agreement between parties hereto and
may not be amended or modified except by a writing signed by both parties. Each
party acknowledges that it has not relied upon any promise or representation not
specifically set forth herein.





2




--------------------------------------------------------------------------------




This Agreement shall be construed and governed by the laws of the State of New
York.




If the above comports with your understanding of our agreement, please sign
below where indicated and return a copy to me, keeping the original for your
files.




Monarch looks forward to a very successful and mutually beneficial relationship
with Puradyn.




Sincerely,




Jeff Siegel







Approved:




Jeff Siegel

                 

Date: May 17, 2011

Mr. Jeff Siegel

President

Monarch Communications




___________________________________

Date: May 17, 2011

Mr. Joseph Vittoria,

Chairman & CEO

Puradyn Filter Technologies











3


